Title: From George Washington to Tobias Lear, 22 November 1790
From: Washington, George
To: Lear, Tobias



Dear Sir
Mount Vernon Novr 22d 1790

The day is come, and the hour at hand, or very nearly—when our journey will commence for Philadelphia. From the Stage driver’s Acct the Roads in places, especially between George Town and Baltimore, are almost impassible—This circumstance and the desire of not injuring my horses, will make my movements very slow. and they may be precari⟨mutilated⟩les is very unwell—and my bungling Smiths has lamed one of the Horses that draw the Waggon in Shoeing him.
I think Mr Page judged very wisely in not sending his new Coach for me—I thank him for offering to send it to meet me at Chester, but as it is my wish, and intention to enter the City without any Parade [or] notice, the old Coach will answer all the purposes of the New one.
Austin & Herculas goes on in this days Stage, & will, unquestionably arrive several days before us. Richmond and Christopher embarked yesterday by Water—the former not from his appearance or merits I fear, but because he was the Son of Herculas & his desire to have him as an assistant, comes as a Scullion for the Kitchen.
Your Mare shall receive the same usage, care and Attention that my Brood Mares do; and you are very welcome to the Jack. She may remain yours, or be mine at your own price as is most agreeable to yourself.
I fear from the accts you have transmitted of the State of the Buildings, & refs. to the House I am to occupy, that I shall be exceedingly incommoded. I shall have twelve horses with me, if nothing therefore is done to the Stables, Hiltzimers must be engaged for such as cannot stand in my own. I have only time to add our best wishes and that I am Yr Affecte

Go: Washington

